Citation Nr: 1703454	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  15-21 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee and right foot sciatic neuropathy, and/or lumbar and thoracic spine disability.

2.  Entitlement to an initial rating in excess of 10 percent for recurrent right foot strain.

3.  Entitlement to an initial rating in excess of 10 percent for left leg sciatic neuropathy.

4.  Whether a February 1990 rating decision denying service connection for recurrent right foot pain should be revised or reversed on the basis of clear and unmistakable error (CUE).



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active duty service from November 1987 to March 1989.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions issued by the Portland RO.  First, an August 2007 decision granted service connection for recurrent right foot strain and assigned a 10 percent disability rating effective October 24, 2001.  In October 2007, the Veteran filed a notice of disagreement (NOD) with the assigned rating and effective date.  The RO issue a statement of the case (SOC) in April 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2008. 

Because the claim for a higher rating involves disagreement with the initial rating assigned following the grant of service connection for recurrent right foot strain, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In June 2009, the Veteran testified about the initial rating and effective date for his right foot disability, among other issues, during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In September 2009, the Board, inter alia, denied entitlement to an effective date earlier than October 24, 2001, for the award of service connection for recurrent right foot strain, to include on the basis of clear and unmistakable error.  The Board also remanded the claim for a higher initial rating for recurrent right foot strain to the agency of original jurisdiction (AOJ) for further development.

Turning to the next appeal issue, in a May 2010 decision, the Portland RO denied, inter alia, the claim for service connection for a left knee disorder.  The Veteran filed an NOD in November 2010.  In June 2011, the Board remanded this issue to the RO on a procedural basis to furnish the Veteran an SOC, the next step in an appeal.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).  An SOC was issued in September 2012 and the Veteran filed a substantive appeal (via a VA Form 9) in November 2012.

In June 2011, the Board also remanded the right foot initial rating claim to the AOJ for additional development.

Meanwhile, the Veteran had appealed the Board's September 2009 decision denying an earlier effective date for the award of service connection for recurrent right foot strain on the basis of CUE to the United States Court of Appeals for Veteran's Claims (Court).  In an August 2011 Memorandum Decision, the Court affirmed the Board's September 2009 decision.

Also in August 2011, the Veteran's pending VA appeal was transferred to the jurisdiction of the Reno RO after he relocated to the area.

The third perfected appeal issue before the Board comes from a September 2013 decision in which the Reno RO denied entitlement to an earlier effective date for service connection for recurrent right foot strain on the basis of an additional, new theory of CUE in a prior rating decision.  The Veteran filed an NOD in March 2014.  The Board remanded the issue in December 2014, instructing the AOJ to issue an SOC regarding the CUE claim, and directing the RO to complete further development with respect to the right foot initial rating claim.  The AOJ issued an SOC in April 2015, and the Veteran filed a substantive appeal (via a VA Form 9) in June 2015.

Because the issue of entitlement to an earlier effective date for the award of service connection for recurrent right foot strain was adjudicated by the Board in September 2009, including on the basis of CUE; and because the Veteran appealed to the Court, which affirmed the Board's decision; the September 2009 Board decision is final as to the issues of entitlement to an earlier effective date for the award of service connection for right foot disability and as to the theory of CUE previously raised and adjudicated.  See 38 C.F.R. § 20.1400(b) (all final Board decisions are subject to revision except decisions on issues which have been appealed to and decided by a court of competent jurisdiction).  

Moreover, in the absence of alleged CUE, VA has no authority to adjudicate a freestanding claim for an earlier effective date in an attempt to overcome the finality of an unappealed RO decision.  Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  Accordingly, the Board has recharacterized this issue as reflected on the title page to accurately reflect the procedural history in the Veteran's attempt to obtain an earlier effective date for the award of service connection for his right foot disability and to reflect the current allegation of CUE raised by his former attorney.

Pertinent to the right foot and left knee, and after completing development requested in each Board remand, the AOJ issued supplemental statements of the case (SSOCs) in February 2011, March 2011, July 2013, and February 2016.

Finally, in a July 2014 rating decision, the RO granted service connection for right and left leg sciatic neuropathy, assigning a 10 percent rating for each leg, effective February 20, 2009.  The Veteran filed an NOD in November 2014 as to the initial rating assigned for the left leg sciatic neuropathy.  An SOC has not been issued.

As for the matter of representation, the Board notes that the Veteran had appointed a private attorney as his representative in August 2010.  In August 2016, the Veteran notified VA that he had requested to revoke the attorney as his representative.  Thus, the Board recognizes the Veteran is now preceding pro se in this appeal.  See 38 C.F.R. § 14.631(f)(1) (2016) (an appellant can revoke his/her representative, in order to become unrepresented, at any time).

As for other issues that are not yet ripe for appellate review, the Board observes that the Veteran filed an NOD in April 2016 following an April 2015 rating decision in which the RO granted service connection for a right knee disability and assigned a 10 percent rating effective October 24, 2001.  He also filed an NOD in May 2016 following a January 2016 rating decision in which the RO granted service connection for a thoracic spine disability and assigned a 10 percent from July 15, 2002 and a 10 percent rating for thoracic spine disability combined with lumbar spine disability effective February 20, 2009.  In response to the Veteran's disagreements, the AOJ issued letters in April and June 2016, explaining his appeal options.  Thus, it appears that the AOJ is adjudicating these claims and the Board will not address these issues at this time.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

The Board's decision addressing the question of whether there was CUE in the February 1990 rating decision is set forth below.  The claims for service connection for a left knee disorder and for higher initial ratings for recurrent right foot strain and left leg sciatic neuropathy are addressed in the remand following the order; these matters are being remanded to the AOJ for further action.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  In a February 1990 decision, the San Diego RO denied the Veteran's service connection claim for a right foot disorder.  Although the RO notified the Veteran of the denial of the claim and of his appellate rights in a March 1990 letter, the Veteran did not initiate an appeal. 

2.  Correspondence received in August 2011 from the Veteran's former attorney on his behalf raised a new theory of CUE present in the February 1990 RO decision, and the new theory is not subsumed by the Board's September 2009 decision, which was affirmed by the Court in August 2011. 

3.  VA treatment records dated from June 1989 to October 1989 were associated with the Veteran's claims file in December 2005 and were not before RO adjudicators at the time of the February 1990 decision.

4.  A final February 1990 rating decision that denied service connection for a right foot disorder was made on the basis of the facts known to RO adjudicators and the law in effect at that time, and no error based on the record and the law that existed at the time the decision was made.


CONCLUSION OF LAW

The February 1990 rating decision denying service connection for a right foot disorder did not contain CUE.  38 C.F.R. § 3.105 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that VA's notification and assistance duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016) are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).

In connection with the claim decided herein, the Veteran has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any fundamental due process him.  No further AOJ action is required before proceeding to the merits of the claim.  

The Veteran believes that the proper date for the award of service connection for his right foot disability is the date following his separation from service because he filed a claim within months of separation from service.  He believes that the February 1990 decision by the San Diego RO to deny service connection for a right foot disability contained CUE.

Once an AOJ decision becomes final, it may only be revised by a showing of CUE. 38 C.F.R. §§ 3.104, 3.105 (2016).  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error of fact or of law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999); Hines v. Principi, 18 Vet. App. 227, 235 (2004).

To establish CUE, the appellant must show: (1) that either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  Bouton v. Peake, 23 Vet. App. 70, 71 (2008); Grover v. West, 12 Vet. App. 109, 112 (1999); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 3 Vet. App. at 313-14 .  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE. Bustos v. West, 179 F.3d 1378, 1379 (Fed. Cir. 1999); King v. Shinseki, 26 Vet. App. 433, 441 (2014).  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).

The evidence of record at the time of the February 1990 RO decision included a Report of Medical Examination for Disability Evaluation (VA Form 21-2545, Apr. 1986), which the Veteran completed in July 1989; a July 1989 VA examination report, including an orthopedic consultation; and the Veteran's service treatment records.

The Veteran's service treatment records document that he sought emergency treatment in March 1988 with complaints of right foot swelling that began one day earlier.  He also described injuring his right foot two months earlier when he jumped off a tank.  A right foot x-ray revealed "no fracture" and "no significant abnormality [] identified;" physical examination findings included right foot purplish discoloration and edema at the dorsum and instep of the foot.  The assessment was contusion right foot.  Two days later he sought re-evaluation, complaining of a three-day history of intermittent right foot swelling with slight pain on weight-bearing.  He reported jumping off a tank, but denied any new trauma.  The assessment was right foot contusion.  On the same day, the Veteran completed a Health Questionnaire for Dental Treatment, reporting he had been under a physician's care for "foot ligament pulled."  The remaining service treatment records are silent for complaints or treatment for right foot problems, and he waived undergoing a separation examination.

The Veteran's original claim for service connection for "right foot" was received on June 3, 1989.  He reported that he did not receive any treatment as a civilian for his claimed right foot disorder or other claimed disabilities.

In the July 1989 Report of Medical Examination for Disability Evaluation, the Veteran described experiencing right foot pain after jumping off a tank in January 1988.  He related that his injury flared-up and was worse in March 1988.  Then, he reported, "June 1989 injury was worse than ever.  Received Motrin but pain was terrible.  Got codeine and pain subsided."  He reported a pain level of 9/10 when he sought treatment in June 1989 and a current pain level of 1/10.  He identified current symptoms of slight swelling, inability to bear weight, and pain concentrated on the top center of his right foot.

The hand-written portion of the July 1989 VA examination reflects that the examining physician used the last page of the report to take notes.  The examiner indicated there were no medical records; he recorded the Veteran's history of jumping off a tank and feeling pain in his right dorsal foot.  The Veteran reported his foot had been mildly painful ever since, but much worse at times for periods of 7 to 10 days, "requiring that he use crutches, bruised [with] erythema and slight swelling - 3 bad flareups; last worse [sic].  June 1989 [sic]."  Finally, the Veteran reported currently being evaluated by VA La Jolla. 

In the typed July 1989 VA examination report, labeled as an "orthopedic consultation," the examining physician again noted that there were no clinical records available and he obtained a history from the claimant.  The Veteran reported sustaining pain on the dorsum of his right foot in January 1988 after jumping from a tank.  He reported that no fractures were identified on x-ray examination and the "impression was a possible stress fracture of the foot."  He stated he continued to have pain on the dorsum of the foot daily, especially with walking and standing.  He indicated he was seen at the VA hospital in June, but again no abnormalities were identified on x-ray examination.  On physical examination, the Veteran had a normal gait.  On the area of pain as pointed out on the dorsum of the right foot there was no palpable mass and no tenderness.  Tendon reflexes were normal, and there were no gross sensory changes.  "Examination of the foot [was] normal."  The diagnosis was "recurrent right foot pain, question tendonitis."

The February 1990 RO decision denied the claim for service connection for a right foot disorder because although the Veteran was treated for a right foot contusion in March 1988, current examination of the foot was normal.  Accordingly, the in-service contusion of the right foot was considered to have been acute and transitory.  The RO notified the Veteran of the decision in a March 1990 letter, further explaining that there was no record of recurrence or complications during the rest of his service after the initial right foot treatment in March 1988, and no residual disability was indicated on his July 1989 VA examination.  The Veteran did not initiate an appeal of that decision or identify any additional supporting evidence within the one-year period to appeal.

In August 2011 correspondence, the Veteran's former attorney argued on his behalf that the February 1990 RO decision that denied service connection for a right foot disorder contained CUE because "even though [treatment records dated in 1989 from the La Jolla VAMC] were not added to the record until 2005," those records were "constructively before the adjudicator in 1990."  In support of this theory, the attorney cited Bell v. Derwinski, 2 Vet. App. 611 (1992) .  However, the holding in Bell that VA adjudicators have constructive notice of VA records existing at the time of the decision is not applicable to decisions dated prior to when Bell was issued in 1992 for CUE purposes because CUE may only be based on the law existing at the time.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994) (holding that the Bell constructive notice doctrine could not be applied retroactively to VA adjudications occurring before Bell was decided).  Accordingly, this theory fails to satisfy the first element of establishing CUE because it is not based on law existing at the time of the February 1990 RO decision.

Still, a sympathetic reading of the August 2011 CUE motion reflects that the Veteran's former attorney essentially argued that the facts known at the time were not before the adjudicator and that error occurred as a result.  See Acciola v. Peake, 22 Vet. App. 320, 326-27 (2008) (holding that a sympathetic reading of a CUE motion requires the Secretary to fill in omissions and gaps that an unsophisticated claimant may leave in describing his or her specific dispute of error with the underlying decision).  Here, the attorney correctly points out that VA treatment records dated in 1989 had been "generated at the time of treatment and while [the Veteran's] original claim for service connection was pending."  The attorney also detailed that the RO's February 1990 decision was limited to consideration of the Veteran's service treatment records and the VA examination.  Therefore, the Board finds this argument advanced by the Veteran's former attorney in August 2011 and subsequently by the Veteran alleges CUE with the requisite specificity as to the February 1990 rating decision.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993); see also Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits).

As detailed in the CUE motion, the Board agrees that facts known at the time of the February 1990 decision were not before the San Diego RO, thereby satisfying the first element in establishing CUE.  Specifically, the Veteran presented to La Jolla VAMC for evaluation and treatment for right foot pain from June 1989 to October 1989.  In June 1989, he complained of "pain and slight swelling on right foot [for] ? (one) week.  Old injury on same foot about a year ago.  No recent injury.  Limping on ambulation."  He elaborated that he had "an injury after jumping off a tank.  Foot has been better and now hurts again in the same place....No recurrent trauma."  On examination, the right foot had no swelling or erythema and had normal range of motion, sensation, and pulses.  A right foot x-ray study was reported as negative.  The impression was possible musculoskeletal pain of unknown etiology.  A right foot x-ray study from the same day was reported as negative.  

The next day the Veteran returned to the La Jolla VAMC with the same complaints of  "? (one) week [right] foot pain" with traumatic injury to the foot [one] year ago.  Following a physical examination, the impression was possible stress fracture; no complaint of tendonitis/infection.  The plan included obtaining a bone scan if his symptoms did not improve after using crutches with no weight bearing for one week.  Subsequent records documented complaints of recurrent right foot pain and intermittent swelling.  Finally, in October 1989, the Veteran had a limited bone scan of both ankles and feet.  Findings were reported as follows: "minimal increased uptake is noted at both feet involving the tarsal bones.  This is consistent with minimal degenerative changes.  No definite evidence to suggest stress fracture."  The conclusion was no scintigraphic evidence of stress fracture.  

Again, the fact of the Veteran's recurrent right foot complaints and minimal degenerative changes in both feet as demonstrated by post-service VA treatment records dated from June 1989 to October 1989 were known to treating VA medical personnel at that time of the February 1990 RO decision.  However, those known facts were not before VA adjudicators until the La Jolla VA treatment records were associated with the Veteran's claims file in December 2005.  

Consequently, the Board reiterates that in addressing the second element necessary to establish CUE, the Board must consider whether an error occurred based on the record and the law that existed at the time the February 1990 decision was made.  In this regard, the Veteran's former attorney argued that the evidence of record in February 1990 contained the necessary information to satisfy the elements to establish service connection on a direct basis.  

At the time of the February 1990 decision, the governing law and regulation provided that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 331 (1990); 38 C.F.R. § 3.303 (1990).  With chronic disease shown as such in service (or within the presumptive period under section 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  Any disease diagnosed after discharge will be service connected when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Considering the medical evidence before the RO in February 1990, the Board agrees that the Veteran's service treatment records documented an in-service right foot injury in January 1988 with recurrent symptoms, diagnosed as a contusion (bruise), in March 1988.  However, the Board finds that a right foot disease entity was not established in March 1988 and chronicity of right foot symptoms during service was not adequately supported because service treatment records documented no further complaints or findings of right foot problems during the Veteran's last year of service.  Nevertheless, the Board finds that a continuity of right foot symptomatology after service was adequately established by the Veteran's credible lay statements to the July 1989 VA examiner in which he reported seeking treatment for recurrent right foot pain and swelling at the La Jolla VAMC beginning in June 1989.  

Unfortunately, the threshold element for establishing service connection, evidence of a current disability, was not before the RO at the time of the February 1990 decision.  Notably, as the Veteran's former attorney pointed out, the July 1989 VA examiner diagnosed recurrent right foot pain, question tendonitis.  The Board emphasizes that a definitive tendonitis disability was not confirmed, and although the Veteran subjectively reported symptoms such as pain and swelling, objective examination of the right foot was normal.  In other words, while the Veteran had right foot symptoms, the evidence of record in February 1990 did not confirm a current right foot disability.  Based on these facts, the Board finds that the February 1990 RO decision to deny service connection for a right foot disability on a direct basis did not contain error based on the record and the law that existed at the time.

Regarding the presence of current disability, the Veteran's former attorney also argued that "at the time of the 1990 decision, VA law "recognized pain as a disability.  38 C.F.R. [§§] 3.303(b), 4.40, 4.41 and 4.45."  In fact, these regulations do not recognize pain as a disability.  The only reference to pain in section 3.303(b) provides that "[t]his rule does not mean that any manifestation of joint pain...in service will permit service connection of arthritis,...first shown as a clearcut clinical entity, at some later date."  38 C.F.R. § 3.303(b) (1990).  Moreover, section 3.303(a) requires that the facts, shown by evidence, establish that a particular injury or disease results in disability.  38 C.F.R. § 3.303(a) (1990).  Similarly, the other cited regulations, 38 C.F.R. §§ 4.40, 4.41, and 4.45, which respectively pertain to functional loss, consideration of the history of injury, and factors of disability in joints, all pertain to rating service-connected disabilities and do not define "pain" as a disability for purposes of establishing service connection.  38 C.F.R. §§ 4.40, 4.41, 4.45 (1990).  Therefore, contrary to the former attorney's assertions, the Veteran's documented reports of right foot pain in service and on VA examination in July 1989 were insufficient to establish the presence of a current right foot disability.

Finally, in June 2015, the Veteran's former attorney referenced an October 1989 VA medical record that demonstrated degenerative changes of the right foot and alluded to failure by the RO to apply 38 C.F.R. § 3.309 when deciding the Veteran's claim in February 1990.  At the time of the February 1990 rating decision, certain chronic diseases, including arthritis, were granted service connection although not otherwise established as incurred in service if manifested to a compensable degree within a year of separation from service.  38 C.F.R. §§ 3.307, 3.309(a) (1990).  Indeed, the report of the October 1989 ankles and feet bone scan documented findings "consistent with minimal degenerative changes" in the tarsal bones of both feet.  The fact remains, however, that the October 1989 bone scan was not before RO adjudicators until it was associated with the Veteran's claims file in December 2005.  Therefore, the Board concludes there was no error in the February 1990 RO decision based on the evidence then of record, which did not confirm a current disability, and, thus, there was no error in failing to apply 38 C.F.R. § 3.309.  

In summary, although the first element required to establish CUE in a prior rating decision is met because the correct facts, as they were known at the time, were not before the adjudicator, the second required element is not satisfied because the RO did not err in concluding that the Veteran did not have a current right foot disability based on the record and the law that existed at the time of the February 1990 decision.  Finally, because the second element for a finding of CUE is not met, no further discussion of the final element, a determination that the outcome of the decision would have been manifestly different had the error not been made, is required.  For these reasons, the Board finds that the rating decision of February 1990 did not contain CUE.  See 38 C.F.R. § 3.105(a).


ORDER

As there was no clear and unmistakable error in the February 1990 rating decision denying service connection for a right foot disorder; the appeal as to this issue is denied.

REMAND

Unfortunately, the Board finds that further AOJ action on the remaining matters on appeal is warranted, even though such will, regrettably, further delay an appellate decision.

Since the RO last adjudicated the claim for an initial rating in excess of 10 percent for recurrent right foot strain and service connection for a left knee disorder in a February 2016 SSOC, the Veteran underwent another VA examination pertinent to his foot disability in May 2016 and additional VA treatment records were associated with the claims file.  Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal for the right foot disability rating was received in May 2008 and the appeal for the right knee service connection claim was received in November 2012.  Moreover, he has not waived AOJ consideration of this evidence.  As such, the Board must remand these issues to allow the AOJ to consider the new evidence in the first instance.  See 38 C.F.R. § 20.1304 (2016).

Remand is also required because in May 2016 correspondence, the Veteran raised a new theory of entitlement for service connection for a left knee disorder.  In addition to claiming a left knee disorder secondary to service-connected right foot and right knee disabilities, he asserted that his current left knee problems are secondary to his service-connected sciatic neuropathy of the left leg associated with thoracic and lumbar spine degenerative disc disease with anterolisthesis L5-S1.  The VA and private examination reports and medical opinions of record address service connection for a left knee disability on a direct basis and/or as secondary to the service-connected right foot and right knee disabilities.  However, none of the opinions address whether the right foot and/or right knee disabilities aggravated or aggravate the left knee or describe any possible relationship between the Veteran's sciatic neuropathy and spine disabilities and his claimed left knee disability.  Therefore, the Board finds that a remand is necessary to arrange for a VA examination and adequate medical opinion.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to taking action responsive to the above and to ensure that all due process requirements are met and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the electronic claims file (in VBMS and/or Virtual VA) all outstanding, pertinent records.

As for VA records, the AOJ should obtain all outstanding records of evaluation and/or treatment from the Las Vegas VAMC and related clinics dated since February 2016.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

The AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (particularly, as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (2016) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish such records, or furnish appropriate authorization to allow VA to obtain records on his behalf.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims for which an appeal has been perfected.

As a final matter, the Board notes that the Veteran has properly initiated an appeal with respect to the initial 10 percent rating assigned for left leg sciatic neuropathy in a July 2014 decision, and the AOJ must issue an SOC with respect to that claim, the next step in the appellate process.  38 C.F.R. § 19.29 (2016); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2016).

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran an appropriate SOC with respect to the initial 10 percent rating assigned for left leg sciatic neuropathy, along with a VA Form 9, and afford him full opportunity to perfect an appeal as to that issue.

The Veteran is hereby reminded that to obtain appellate review of any issue not currently in appellate status-a  timely appeal must be perfected-as regards the claim referenced above, within the remainder of the one-year appeal period from notice of the denial, or 60 days of the issuance of the SOC, whichever is later.

2.  Following the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities, obtain all treatment records pertinent to the claims on appeal from the Las Vegas VAMC and related clinics dated from February 2016 to the present.

3.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically, request that the Veteran provide, or provide appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, obtain all identified evidence following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo orthopedic examination by an appropriate physician to determine the nature and etiology of his claimed left knee disorder.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All appropriate tests and studies should be accomplished (with all results made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should provide an opinion consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current left knee disability: 

a) had its onset during service, or is otherwise medically related to service; or, if not,

b) was caused OR is or has been aggravated (worsened beyond natural progression) by his service-connected right knee, right foot, right- or left-sided sciatic neuropathy, and/or his lumbar or thoracic spine disabilities.   

If aggravation is found, the examiner should attempt to quantify the extent of disability resulting from such aggravation, to include determining, to the extent possible, the baseline severity of the disability before such aggravation.

In addressing the above, the examiner must consider and discuss all pertinent medical and lay evidence of record, to include the Veteran's service treatment records; post-service VA and private treatment records and opinion reports; and all lay assertions.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the Veteran's assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results (if any), along with a complete, clearly-stated rationale for the conclusions reached, must be provided.  

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to particularly in include all that added to the VBMS and/or Virtual VA file(s) since the last adjudications), and all legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran an SSOC that includes clear reasons and bases for all determinations, and afford him an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


